


Exhibit 10.16

 

CONTRIBUTION, DISTRIBUTION AND ASSIGNMENT AGREEMENT

 

This Contribution, Distribution and Assignment Agreement (the “Agreement”),
effective as of January 15, 2009, is entered into by and among New Plan Property
Holding Company, a Maryland real estate investment trust (“Property Holding
Company”), CA New Plan Asset Partnership IV, L.P., a Delaware limited
partnership (“Asset Partnership IV”), CA New Plan Asset LLC, a Delaware limited
liability company (“NP Asset LLC”), CA New Plan VI, a Maryland real estate
investment trust (“CA New Plan VI”), Excel Realty Trust — ST, LLC, a Delaware
limited liability company (“Excel Realty Trust — ST”), New Plan Maryland
Holdings, LLC, a Delaware limited liability company (“Maryland Holdings”), New
Plan of Michigan, LLC, a Delaware limited liability company (“Michigan LLC”),
New Plan of Michigan Member, LLC, a Delaware limited liability company
(“Michigan Member LLC”), NP of Tennessee, L.P., a Delaware limited partnership
(“Tennessee LP”), New Plan of Tennessee, LLC, a Delaware limited liability
company (“New Plan of Tennessee”), NPTN, Inc., a Delaware corporation (“NPTN”),
CA New Plan Texas Assets, L.P., a Delaware limited partnership (“Texas Assets
L.P.”), CA New Plan Texas Assets, LLC, a Delaware limited liability company
(“Texas Assets LLC”), CA New Plan IV, a Maryland real estate investment trust
(“CA New Plan IV”),  HK New Plan Exchange Property Owner I, LLC, a Delaware
limited liability company (“Property Owner I”), HK New Plan Exchange Property
Holdings I, LLC, a Delaware limited liability company (“Property Holdings I”),
HK New Plan STH Upper Tier II Company, a Maryland real estate investment trust
(“HK NP STH Upper Tier II”), HK New Plan Exchange Property Owner II, LP, a
Delaware limited partnership (“Property Owner II”), HK New Plan Lower Tier OH,
LLC, a Delaware limited liability company (“HK NP Lower Tier OH”), HK New Plan
Mid Tier OH, L.P., a Delaware limited partnership (“HK NP Mid Tier OH”), HK New
Plan OH TRS, Inc., a Delaware corporation (“HK NP OH TRS”), HK New Plan ERP
Property Holdings, LLC, a Delaware limited liability company (“ERP Property
Holdings”), Excel Realty Partners, L.P., a Delaware limited partnership (“Excel
Realty Partners”), New Plan DRP Trust, a Maryland real estate investment trust
(“NP DRP Trust”), New Plan ERP Limited Partner Company, a Maryland real estate
investment trust (“NP ERP LP”), ERP New Britain Limited Partnership, a Delaware
limited partnership (“New Britain LP”), New Plan Realty Trust, LLC, a Delaware
limited liability company (“NP Realty Trust”), New Plan Pennsylvania Holdings,
LLC, a Delaware limited liability company (“NP Pennsylvania”), Centro NP ERT,
LLC, a Delaware limited liability company (“Centro NP ERT”),  HK New Plan Macon
Chapman TRS GP Company, a Delaware corporation (“Macon Chapman TRS”), ERT
Development Corporation, a Delaware corporation (“ERT”), New Plan Florida
Holdings, LLC, a Delaware limited liability company (“Florida Holdings”),  HK
New Plan STH Lower Tier, LLC, a Delaware limited liability company (“HK NP STH
Lower Tier”), HK New Plan STH Mid Tier II, LLC, a Delaware limited liability
company (“HK NP STH Mid Tier II” and, collectively with Property Holding
Company, Asset Partnership IV, NP Asset LLC, CA New Plan VI, Excel Realty Trust
— ST, Maryland Holdings, Michigan LLC, Michigan Member LLC, Tennessee LP, New
Plan of Tennessee, NPTN, Texas Assets L.P., Texas Assets LLC, CA New Plan IV,
Property Owner I, Property Holdings I, HK NP STH Upper Tier II, Property Owner
II, HK NP Lower Tier OH, HK NP Mid Tier OH, HK NP OH TRS, ERP Property Holdings,
Excel Realty Partners, NP DRP Trust, NP ERP LP, New Britain LP, NP Realty Trust,
NP Pennsylvania, Centro NP ERT, Macon Chapman TRS, ERT, Florida Holdings and HK
NP STH Mid Tier II, the “Current Owners”), Centro NP LLC, a Maryland limited
liability company (“Centro NP LLC”), Super LLC, a Maryland limited liability
company (“Super LLC”), Centro NP Residual Holding LLC, a Delaware limited
liability

 

--------------------------------------------------------------------------------


 

company (“NP Residual Holding”), and Centro NP Residual Holding Sub 1, LLC, a
Delaware limited liability company (“NP Residual Holding Sub 1” and together
with the Current Owners, Centro NP LLC, Super LLC and NP Residual Holding, each,
a “Party” and collectively, the “Parties”).

 

RECITALS

 

WHEREAS, the Current Owners own, directly or indirectly, as applicable, the
limited liability company interests and limited partner interests (collectively,
the “Current Owner Entity Interests”) in the limited liability companies and
limited partnerships listed on Schedule 1-A attached hereto and made a part
hereof (collectively, the “Current Owner Entities”), all as more particularly
depicted on Schedule 2 attached hereto and made a part hereof;

 

WHEREAS, the Current Owners desire to distribute, assign, transfer and convey
all of the Current Owner Entity Interests to Centro NP LLC (the “Initial
Distribution”), which shall thereupon be admitted as a member or limited partner
of each of the Current Owner Entities, and immediately following the admission
of Centro NP LLC as a substitute member or limited partner of each of the
Current Owner Entities, the Current Owners desire to cease to be members or
limited partners, as applicable, of the Current Owner Entities;

 

WHEREAS, following the Initial Distribution, Centro NP LLC will directly own the
limited liability company interests and limited partner interests (collectively,
the “Entity Interests”) in the limited liability companies and limited
partnerships listed on Schedule 1-B attached hereto and made a part hereof
(collectively, the “Entities”);

 

WHEREAS, Centro NP LLC desires to distribute, assign, transfer and convey fifty
one percent (51%) of the Entity Interests (the “Super LLC Interests”) to Super
LLC (the “Centro NP LLC - Super LLC Distribution”), which shall thereupon be
admitted as a member or limited partner, as applicable, of each of the Entities;

 

WHEREAS, Super LLC desires to contribute, assign, transfer and convey the Super
LLC Interests to NP Residual Holding (the “Super LLC Contribution”), which shall
thereupon be admitted as a member or limited partner, as applicable, of each of
the Entities, and immediately following the admission of NP Residual Holding as
a substitute member or limited partner, as applicable, of each of the Entities,
Super LLC desires to cease to be a member or limited partner, as applicable, of
each of the Entities;

 

WHEREAS, Centro NP LLC desires to contribute, assign, transfer and convey forty
nine percent (49%) of the Entity Interests directly to NP Residual Holding (the
“Centro NP LLC Contribution”), and immediately following the admission of NP
Residual Holding as a substitute member or limited partner, as applicable, of
each of the Entities, Centro NP LLC desires to cease to be a member or limited
partner, as applicable, of each of the Entities; and

 

WHEREAS, NP Residual Holding desires to contribute, assign, transfer and convey
one hundred percent (100%) of the Entity Interests directly to NP Residual
Holding Sub 1 (the “NP Residual Holding Contribution”), and immediately
following the admission of NP Residual Holding Sub 1 as a substitute member or
limited partner, as applicable, of each of the

 

2

--------------------------------------------------------------------------------


 

Entities, NP Residual Holding desires to cease to be a member or limited
partner, as applicable, of each of the Entities.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt of which are hereby acknowledged, the
Parties hereto hereby agree as follows:

 

1.  Contributions and Distributions.

 

1.1  Initial Distribution.

 

(a)                                  Notwithstanding any provision in the
limited liability company agreement or agreement of limited partnership, as
applicable, of any Current Owner Entity to the contrary, the Current Owners
hereby make the Initial Distribution, representing a distribution of all of the
Current Owner Entity Interests to Centro NP LLC.

 

(b)                                 Notwithstanding any provision in the limited
liability company agreement or agreement of limited partnership, as applicable,
of any Current Owner Entity to the contrary, contemporaneously with the Initial
Distribution described in Section 1.1(a) above, Centro NP LLC is hereby admitted
to each of the Current Owners Entities as an additional member or limited
partner, as applicable, of each of the Current Owner Entities.

 

(c)                                  The Parties agree that the Initial
Distribution and the admission of Centro NP LLC as an additional member or
limited partner, as applicable, of each of the Current Owner Entities shall not
dissolve the Current Owner Entities.

 

1.2  Centro NP LLC - Super LLC Distribution.  Effective immediately following
consummation of the Initial Distribution:

 

(a)                                  Notwithstanding any provision in the
limited liability company agreement or agreement of limited partnership, as
applicable, of any Entity to the contrary, Centro NP LLC hereby makes the Cento
NP LLC - Super LLC Distribution, representing a contribution of fifty-one
percent (51%) of the Entity Interests to Super LLC.

 

(b)                                 Notwithstanding any provision in the limited
liability company agreement or agreement of limited partnership, as applicable,
of any Entity to the contrary, contemporaneously with the Cento NP LLC - Super
LLC Distribution described in Section 1.2(a) above, Super LLC is hereby admitted
to each of the Entities as an additional member or limited partner, as
applicable, of each of the Entities.

 

(c)                                  The Parties agree that the Cento NP LLC -
Super LLC Distribution and the admission of Super LLC as an additional member or
limited partner, as applicable, of each of the Entities shall not dissolve the
Entities.

 

3

--------------------------------------------------------------------------------


 

1.3  Super LLC Contribution.  Effective immediately following consummation of
the Centro NP LLC — Super LLC Distribution:

 

(a)                                  Notwithstanding any provision in the
limited liability company agreement or agreement of limited partnership, as
applicable, of any Entity to the contrary, Super LLC hereby makes the Super LLC
Contribution, representing a contribution of all of the Entity Interests owned
by it (i.e., fifty-one percent (51%) of the Entity Interests) to NP Residual
Holding.

 

(b)                                 Notwithstanding any provision in the limited
liability company agreement or agreement of limited partnership, as applicable,
of any Entity to the contrary, contemporaneously with the Super LLC Contribution
described in Section 1.3(a) above, NP Residual Holding is hereby admitted to
each of the Entities as a substitute member or limited partner, as applicable,
of each of the Entities.

 

(c)                                  Notwithstanding any provision in the
limited liability company agreement or agreement of limited partnership, as
applicable, of any Entity to the contrary, immediately following the admission
of NP Residual Holding as a substitute member or limited partner, as applicable,
of each of the Entities, Super LLC shall and does hereby cease to be a member or
limited partner, as applicable, of each of the Entities and shall thereupon
cease to have or exercise any right or power as a member or limited partner, as
applicable, of each of the Entities.

 

(d)                                 The Parties agree that the Super LLC
Contribution, the admission of NP Residual Holding as a substitute member or
limited partner, as applicable, of each of the Entities and Super LLC’s ceasing
to be a member or limited partner, as applicable, of each of the Entities shall
not dissolve the Entities.

 

1.4  Centro NP LLC Contribution.  Effective immediately following consummation
of the Super LLC Contribution:

 

(a)                                  Notwithstanding any provision in the
limited liability company agreement or agreement of limited partnership, as
applicable, of any Entity to the contrary, Centro NP LLC hereby makes the Centro
NP LLC Contribution, representing a contribution of all of the Entity Interests
owned by it (i.e., forty-nine percent (49%) of the Entity Interests) to NP
Residual Holding.

 

(b)                                 Notwithstanding any provision in the limited
liability company agreement or agreement of limited partnership, as applicable,
of any Entity to the contrary, contemporaneously with the Centro NP LLC
Contribution described in Section 1.4(a) above, NP Residual Holding is hereby
admitted to each of the Entities as a substitute member or limited partner, as
applicable, of each of the Entities.

 

(c)                                  Notwithstanding any provision in the
limited liability company agreement or agreement of limited partnership, as
applicable, of any Entity to the contrary, immediately following the admission
of NP Residual Holding as a substitute member or limited partner, as applicable,
of each of the Entities, Centro NP LLC shall and does hereby cease to be a
member or limited partner, as applicable, of each of the

 

4

--------------------------------------------------------------------------------


 

Entities, and shall thereupon cease to have or exercise any right or power as a
member or limited partner, as applicable, of each of the Entities.

 

(d)                                 The Parties agree that the Centro NP LLC
Contribution, the admission of NP Residual Holding as a substitute member or
limited partner, as applicable, of each of the Entities and Centro NP LLC’s
ceasing to be a member or limited partner, as applicable, of each of the
Entities shall not dissolve the Entities.

 

1.5  NP Residual Holding Contribution.  Effective immediately following
consummation of the Centro NP LLC Contribution:

 

(a)                                  Notwithstanding any provision in the
limited liability company agreement or agreement of limited partnership, as
applicable, of any Entity to the contrary, NP Residual Holding hereby makes the
NP Residual Holding Contribution, representing a contribution of all of the
Entity Interests owned by it (i.e., one hundred percent (100%) of the Entity
Interests) to NP Residual Holding Sub 1.

 

(b)                                 Notwithstanding any provision in the limited
liability company agreement or agreement of limited partnership, as applicable,
of any Entity to the contrary, contemporaneously with the NP Residual Holding
Contribution described in Section 1.5(a) above, NP Residual Holding Sub 1 is
hereby admitted to each of the Entities as a substitute member or limited
partner, as applicable, of each of the Entities.

 

(c)                                  Notwithstanding any provision in the
limited liability company agreement or agreement of limited partnership, as
applicable, of any Entity to the contrary, immediately following the admission
of NP Residual Holding Sub 1 as a substitute member or limited partner, as
applicable, of each of the Entities, NP Residual Holding shall and does hereby
cease to be a member or limited partner, as applicable, of each of the Entities,
and shall thereupon cease to have or exercise any right or power as a member or
limited partner, as applicable, of each of the Entities.

 

(d)                                 The Parties agree that the NP Residual
Holding Contribution, the admission of NP Residual Holding Sub 1 as a substitute
member or limited partner, as applicable, of each of the Entities and NP
Residual Holding’s ceasing to be a member or limited partner, as applicable, of
each of the Entities shall not dissolve the Entities.

 

2.  Representations and Warranties of the Parties.  Each Party, individually,
hereby represents and warrants to each of the other Parties as follows:

 

2.1  Power and Authority:  The execution, delivery and performance by the Party
of this Agreement and the consummation by the Party of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Party.  This Agreement has been duly and validly executed and
delivered by the Party and constitutes the valid and binding obligation of the
Party, enforceable against the Party in accordance with its terms, except to the
extent that such enforceability (i) may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors’ rights
generally and (ii) is subject to general principles of equity.

 

5

--------------------------------------------------------------------------------


 

2.2  No Conflicts:  The execution, delivery and performance of this Agreement by
the Party and the consummation by the Party of the transactions contemplated
hereby will not, with or without the giving of notice or the lapse of time, or
both, (i) violate any provision of law, statute, rule or regulation to which the
Party is subject, (ii) violate any order, judgment or decree applicable to the
Party or (iii) conflict with, or result in a breach or default under, any term
or condition of the organizational documents of the Party or any material
agreement or other instrument to which the Party is a party or by which it may
be bound; except for violations, conflicts, breaches or defaults which in the
aggregate would not materially hinder or impair the consummation of the
transactions contemplated hereby.

 

2.3  Consents:  No consent, approval or authorization of, exemption by, or
filing with, any governmental or regulatory authority is required in connection
with the execution, delivery and performance by the Party of this Agreement or
the consummation by the Party of the transactions contemplated hereby.

 

3.  Fees and Expenses:  The Parties agree to pay all of the fees and expenses
incurred by the Parties hereto in connection with this Agreement, including, but
not limited to the fees, expenses and disbursements of such Parties, counsel and
other advisors.

 

4.  Notices:  All notices, consents, waivers or other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, return receipt requested, postage prepaid or otherwise delivered
by hand, messenger, internationally recognized courier or facsimile
transmission, addressed:

 

If sent to any of the Current Owners, to:

 

c/o Centro NP LLC
420 Lexington Avenue, 7th Floor

New York, NY 10170

Attention:

Steven Siegel

Facsimile:

(212) 869-9585

 

If sent to Centro NP LLC, to:

 

Centro NP LLC
420 Lexington Avenue, 7th Floor

New York, NY 10170

Attention:

Steven Siegel

Facsimile:

(212) 869-9585

 

If sent to Super LLC, to:

 

Super LLC
420 Lexington Avenue, 7th Floor

New York, NY 10170

Attention:

Steven Siegel

Facsimile:

(212) 869-9585

 

6

--------------------------------------------------------------------------------


 

If sent to NP Residual Holding, to:

 

Centro NP Residual Holding LLC
420 Lexington Avenue, 7th Floor

New York, NY 10170

Attention:

Steven Siegel

Facsimile:

(212) 869-9585

 

If sent to NP Residual Holding Sub 1, to:

 

Centro NP Residual Holding Sub 1, LLC
420 Lexington Avenue, 7th Floor

New York, NY 10170

Attention:

Steven Siegel

Facsimile:

(212) 869-9585

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or as having been given when delivered, if delivered by
hand or by messenger (or overnight courier), 24 hours after confirmed receipt if
sent by facsimile transmission or at the earlier of its receipt or on the fifth
day after mailing, if mailed, as aforesaid.

 

5.  Confidentiality.  The Parties agree to keep the terms and conditions of this
Agreement strictly confidential and not disclose such terms without the prior
written consent of the other Parties, except (a) as may be required by law and
(b) that each Party may disclose such terms and conditions to its
representatives, advisors and counsel who acknowledge the confidentiality
hereof.

 

6.  Miscellaneous.

 

6.1                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THEREOF.

 

6.2                                 This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto, and their respective
successors and permitted assigns, and no other person will have any rights or
obligation hereunder.  None of the Parties may assign (whether by operation of
law or otherwise) this Agreement.

 

7

--------------------------------------------------------------------------------


 

6.3                                 This Agreement constitutes the full and
entire understanding and agreement between the Parties hereto with regard to the
subject matter hereof and supersedes all prior oral or written (and all
contemporaneous oral) agreements or understandings with respect to the subject
matter hereof.

 

6.4                                 No delay or omission to exercise any right
power or remedy accruing to any Party hereto upon any breach or default of the
other Party hereto under this Agreement shall impair any such right, power or
remedy or such Party, nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of or in any similar breach or
default thereunder occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default therefore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any Party hereto of any breach or default under this
agreement, or any waiver on the part of any Party hereto of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement, or by law or otherwise afforded to any party, shall be
cumulative and not alternative.

 

6.5                                 This Agreement may be executed in any number
of counterparts, each of which may be executed by less than all of the Parties
hereto, each of which shall be enforceable against the Parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

 

6.6                                 If any provision of this Agreement, or its
application to any Party hereto, shall be, or be found by an authority of
competent jurisdiction to be, invalid or unenforceable in whole or in part, such
provision shall be constructed and applied so as to give effect, to the greatest
extent possible, the original intent of the Parties hereto.  The invalidity or
unenforceability of any of the provisions of this Agreement shall not affect the
other validity herein, all of which shall remain in full force and effect.

 

6.7                                 The Parties stipulate that the remedies at
law of the Parties hereto in the event of any default or threatened default by
either Party in the performance of or compliance with any of the terms of this
Agreement are not and will not be adequate and that, to the fullest extent
permitted by law, such terms may be specifically enforced by a decree for the
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.  The exercise of
any remedy by any of the Parties shall not be deemed an election of remedies or
preclude any of the Parties from exercising any other remedies in the future.

 

6.8                                 This Agreement may be amended, modified or
supplemented only by a written instrument signed by all of the Parties.

 

6.9                                 All of the Parties hereto irrevocably
submits, in any legal action or proceeding relating to this Agreement, to the
jurisdiction of the courts of the United States and the State of California, in
the city of Los Angeles, and consents that (1) any such action or proceeding may
be brought in such courts and waive any objection that they may now or hereafter
have to the venue of such action or proceeding in any such court or that such
action or proceeding was brought in an inconvenient forum and (2) service of
legal process in any such

 

8

--------------------------------------------------------------------------------


 

action or proceeding may be made upon it by certified mail, return receipt
requested, postage prepaid, to such Party at its address specified in Section 4,
provided, that nothing herein shall prevent any Party hereto from bringing any
action in any other jurisdiction.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Contribution Agreement, with effect as of the date first written above.

 

 

 

NEW PLAN PROPERTY HOLDING COMPANY, a
Maryland real estate investment trust

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

CA NEW PLAN ASSET PARTNERSHIP IV, L.P.,

 

a Delaware limited partnership

 

 

 

By:

CA New Plan Asset, LLC, a Delaware limited

 

 

liability company, its general partner

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its: 

Executive Vice President

 

 

 

CA NEW PLAN ASSET, LLC, a Delaware

 

limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

CA NEW PLAN VI, a Maryland real

 

estate investment trust

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

[Signature Page to Contribution, Distribution and Assumption Agreement]

 

--------------------------------------------------------------------------------

 

 

EXCEL REALTY TRUST-ST, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

NEW PLAN MARYLAND HOLDINGS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

NEW PLAN OF MICHIGAN, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

NEW PLAN OF MICHIGAN MEMBER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

NP OF TENNESSEE, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

New Plan of Tennessee, LLC, a Delaware limited
liability company, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

[Signature Page to Contribution, Distribution and Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

NEW PLAN OF TENNESSEE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

NPTN, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

CA NEW PLAN TEXAS ASSETS, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

CA New Plan Texas Assets, LLC, a Delaware
limited liability company, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

CA NEW PLAN TEXAS ASSETS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER I,
LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

[Signature Page to Contribution, Distribution and Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

HK NEW PLAN EXCHANGE PROPERTY HOLDINGS
I, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

HK NEW PLAN STH UPPER TIER II COMPANY,

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER II,

 

LP, a Delaware limited partnership

 

 

 

 

 

By:

HK New Plan Lower Tier OH, LLC, a Delaware
limited liability company, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

HK NEW PLAN LOWER TIER OH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

HK NEW PLAN MID TIER OH, L.P.,a Delaware limited
partnership

 

 

 

 

 

By:

HK New Plan OH TRS, Inc., a
Delaware corporation, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

[Signature Page to Contribution, Distribution and Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

HK NEW PLAN OH TRS, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

HK NEW PLAN ERP PROPERTY HOLDINGS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/  Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

EXCEL REALTY PARTNERS, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

 

By:

New Plan DRP Trust, a Maryland real estate
investment trust, a general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

NEW PLAN DRP TRUST, a Maryland real estate
investment trust

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

NEW PLAN ERP LIMITED PARTNER COMPANY,

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

[Signature Page to Contribution, Distribution and Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

ERP NEW BRITAIN LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

 

 

By:

ERP New Britain GP, LLC, a Delaware limited
liability company, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

NEW PLAN REALTY TRUST, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

NEW PLAN PENNSYLVANIA HOLDINGS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

CENTRO NP ERT, LLC, a Delaware limited liability
company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

HK NEW PLAN MACON CHAPMAN TRS GP
COMPANY, a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

[Signature Page to Contribution, Distribution and Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

ERT DEVELOPMENT CORPORATION, a Delaware
corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

NEW PLAN FLORIDA HOLDINGS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

HK NEW PLAN STH LOWER TIER, LLC, a Delaware
limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

HK NEW PLAN STH MID TIER II, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

CENTRO NP LLC, a Maryland limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

SUPER LLC, a Maryland limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

[Signature Page to Contribution, Distribution and Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

CENTRO NP RESIDUAL HOLDING LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

CENTRO NP RESIDUAL HOLDING SUB 1, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

[Signature Page to Contribution, Distribution and Assumption Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1-A

 

Current Owner Entity Interests

 

Name of Current Owner Entity

 

Entity Type

 

Name of Current Owner(s)*

 

Percentage**

 

 

 

 

 

 

 

 

 

Centro NP Residual Pool 1 SPE, LLC

 

limited liability company

 

New Plan Property Holding Company

 

5.8

%

 

 

 

 

 

 

 

 

Centro NP Residual Pool 1 SPE, LLC

 

limited liability company

 

HK New Plan Exchange Property Owner I, LLC

HK New Plan Exchange Property Holdings I, LLC

HK New Plan STH Upper Tier II Company

 

4.8

%

 

 

 

 

 

 

 

 

Centro NP Residual Pool 1 SPE, LLC

 

limited liability company

 

Excel Realty Trust - ST, LLC

 

5.2

%

 

 

 

 

 

 

 

 

Centro NP Residual Pool 1 SPE, LLC

 

limited liability company

 

CA New Plan Texas Assets, L.P.

CA New Plan IV and CA New Plan Texas Assets, LLC

 

4.2

%

 

 

 

 

 

 

 

 

Centro NP Residual Pool 1 SPE, LLC

 

limited liability company

 

New Plan of Michigan, LLC

New Plan of Michigan Member, LLC

 

2.8

%

 

 

 

 

 

 

 

 

Centro NP Residual Pool 1 SPE, LLC

 

limited liability company

 

Excel Realty Partners, L.P.

New Plan ERP Limited Partner Company and New Plan DRP Trust

 

7.3

%

 

 

 

 

 

 

 

 

Centro NP Residual Pool 1 SPE, LLC

 

limited liability company

 

HK New Plan Exchange Property Owner II, LP

HK New Plan Lower Tier OH, LLC and HK New Plan Mid Tier OH, L.P.

HK New Plan OH TRS, Inc. and HK New Plan STH Upper Tier II Company

 

19.6

%

 

 

 

 

 

 

 

 

Centro NP Residual Pool 1 SPE, LLC

 

limited liability company

 

NP of Tennessee, L.P.

New Plan of Tennessee, LLC and NPTN, Inc.

 

8.0

%

 

 

 

 

 

 

 

 

Centro NP Residual Pool 1 SPE, LLC

 

limited liability company

 

CA New Plan Asset Partnership IV, L.P.

CA New Plan Asset LLC and CA New Plan VI

 

11.5

%

 

 

 

 

 

 

 

 

Centro NP Residual Pool 1 SPE,

 

limited liability company

 

HK New Plan ERP Property

 

4.3

%

 

--------------------------------------------------------------------------------


 

Name of Current Owner Entity

 

Entity Type

 

Name of Current Owner(s)*

 

Percentage**

 

 

 

 

 

 

 

 

 

LLC

 

 

 

Holdings, LLC

Excel Realty Partners, L.P.

New Plan ERP Limited Partner Company and New Plan DRP Trust

 

 

 

 

 

 

 

 

 

 

 

Centro NP Residual Scottsboro, LLC

 

limited liability company

 

Excel Realty Trust - ST, LLC

 

100

%

 

 

 

 

 

 

 

 

Centro NP Residual Shops of Riverdale, LLC

 

limited liability company

 

Excel Realty Trust - ST, LLC

 

100

%

 

 

 

 

 

 

 

 

Centro NP Residual Rising Sun, LLC

 

limited liability company

 

New Plan Maryland Holdings, LLC

 

100

%

 

 

 

 

 

 

 

 

Centro NP Residual Presidential Plaza, LLC

 

limited liability company

 

New Plan Florida Holdings, LLC

 

100

%

 

 

 

 

 

 

 

 

Centro NP Residual Brooksville Square, LLC

 

limited liability company

 

New Plan Florida Holdings, LLC

 

100

%

 

 

 

 

 

 

 

 

Centro NP Residual Dickson City Crossings Member, LLC

 

limited liability company

 

New Plan Realty Trust, LLC

New Plan Pennsylvania Holdings, LLC

 

100

%

 

 

 

 

 

 

 

 

Centro NP Residual Stone Mill Plaza Member, LLC

 

limited liability company

 

New Plan Realty Trust, LLC

New Plan Pennsylvania Holdings, LLC

 

100

%

 

 

 

 

 

 

 

 

Centro NP Residual Dillsburg SC Member, LLC

 

limited liability company

 

New Plan Realty Trust, LLC

New Plan Pennsylvania Holdings, LLC

 

100

%

 

 

 

 

 

 

 

 

ERT Southland, LLC

 

limited liability company

 

Centro NP ERT, LLC

HK New Plan Macon Chapman TRS GP Company and ERT Development Corporation

 

100

%

 

 

 

 

 

 

 

 

HK New Plan Alexis Park, L.P.

 

limited partnership

 

New Plan Mid Tier OH, L.P.

HK New Plan STH Upper Tier II Company and HK New Plan OH TRS, Inc.

 

99.9

%

 

 

 

 

 

 

 

 

HK New Plan Alexis Park GP, LLC

 

limited liability company

 

New Plan Mid Tier OH, L.P.

HK New Plan STH Upper Tier II Company and HK New Plan OH TRS, Inc.

 

100

%

 

 

 

 

 

 

 

 

ERP New Britain Holdings, L.P.

 

limited partnership

 

ERP New Britain Limited
Partnership

 

99

%

 

 

 

 

 

 

 

 

ERP New Britain GP LLC

 

limited liability company

 

Excel Realty Partners, L.P.

 

100

%

 

 

 

 

 

 

 

 

HK New Plan Lexington Town Square, LLC

 

limited liability company

 

HK New Plan STH Lower Tier, LLC

 

100

%

 

--------------------------------------------------------------------------------


 

Name of Current Owner Entity

 

Entity Type

 

Name of Current Owner(s)*

 

Percentage**

 

 

 

 

 

 

 

 

 

 

 

 

 

HK New Plan STH Mid Tier II, LLC

HK New Plan STH Upper Tier II Company

 

 

 

 

--------------------------------------------------------------------------------

*Listed in order of ownership (i.e., in the order in which the Current Owner
Entity Interests are distributed up through the chain of ownership to Centro NP
LLC)

 

**Centro NP LLC owns the remaining interests in each of the Current Owner
Entities

 

--------------------------------------------------------------------------------


 

Schedule 1-B

 

Entity Interests

 

Name of Entity

 

Entity Type

 

Percentage

 

 

 

 

 

 

 

Centro NP Residual Pool 1 SPE, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

Centro NP Residual Scottsboro, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

Centro NP Residual Shops of Riverdale, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

Centro NP Residual Rising Sun, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

Centro NP Residual Presidential Plaza, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

Centro NP Residual Brooksville Square, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

Centro NP Residual Dickson City Crossings Member, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

Centro NP Residual Stone Mill Plaza Member, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

Centro NP Residual Dillsburg SC Member, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

New Plan Westgate-Dublin, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

New Plan Victory Square, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

New Plan Cedar Plaza, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

New Plan Sweetwater Village, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

New Plan Tift-Town, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

New Plan Village at Southlake, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

New Plan of Tinton Falls, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

ERT Southland, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

HK New Plan Alexis Park, L.P.

 

limited partnership

 

99.9

%

 

 

 

 

 

 

HK New Plan Alexis Park GP, LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

ERP New Britain Holdings, L.P.

 

limited partnership

 

99

%

 

 

 

 

 

 

ERP New Britain GP LLC

 

limited liability company

 

100

%

 

 

 

 

 

 

HK New Plan Lexington Town Square, LLC

 

limited liability company

 

100

%

 

--------------------------------------------------------------------------------
